            Case 1:13-cv-08916-WHP Document 328 Filed 03/22/21 Page 1 of 3




                                              The Fees sought by the Special Master, James C.
                                              Francis IV, are hereby approved.



'DWHG0DUFK
      1HZ<RUN1HZ<RUN
                   Case 1:13-cv-08916-WHP Document 328 Filed 03/22/21 Page 2 of 3


                                                                                                         Invoice Date
INVOICE                                                                                                  2/26/2021

                                                                                                         Invoice Number
                                                                                                         5598954




Bill To:         Ms. Elena Tenchikova Esq.                                         Reference #:             1425032706 - Rep# 12
                 New York City Housing Authority                                   Billing Specialist:      Rovira, Lindsay
                 250 Broadway                                                      Email:                   lrovira@jamsadr.com
                 9th Floor                                                         Telephone:               949-224-4632
                 New York, NY 10007                                                Employer ID:             XX-XXXXXXX
                 US



RE: Baez, Maribel vs. New York City Housing Authority                              Neutral(s):     Hon. James Francis IV (Ret.)
Representing: New York City Housing Authority                                      Hearing Type: COURT REFERENCE                           GC



                                                                                                           Total    Parties         Your
  Date / Time    Description                                            Hours         Rate/Hr.             Billed   Billed          Share

2/1/21          Hon. James C Francis IV                                   0.50         $500.00            $250.00      1          $250.00
                2/1/2021 - Review IDA, IMA & NYCHA
                emails; prep for OMAR conference
2/1/21          Hon. James C Francis IV                                   0.90         $500.00            $450.00      1          $450.00
                2/1/2021 - Call with OMAR, IMA, federal
                monitor re roof fan project, asbestos, in-
                unit work
2/2/21          Hon. James C Francis IV                                   0.20         $500.00            $100.00      1          $100.00
                2/2/2021 - Review Sussman amicus letter
                submitted to court re PACT/RAD
2/4/21          Hon. James C Francis IV                                   0.20         $500.00            $100.00      1          $100.00
                2/4/2021 - Review letters submitted to
                Court by plaintiffs and NYCHA re PACT/
                RAD
2/9/21          Hon. James C Francis IV                                   0.20         $500.00            $100.00      1          $100.00
                2/9/2021 - Review NYCHA ventilation
                update
2/9/21          Hon. James C Francis IV                                   0.30         $500.00            $150.00      1          $150.00
                2/9/2021 - Review emails, comments on
                Leak Standard Procedures, etc. in
                preparation for calls
2/9/21          Hon. James C Francis IV                                   0.50         $500.00            $250.00      1          $250.00
                2/9/2021 - Call with Judge Pauley re roof
                fan project, duct cleaning, OCC support,
                Leak Standard Procedure, RAD/PACT, etc.
2/9/21          Hon. James C Francis IV                                   0.75         $500.00            $375.00      1          $375.00
                2/9/2021 - Call with IDA re OCC support,
                Leak Standard Procedure, NYCHA
                communications, etc.



              Invoice total is based on the fee split agreed upon by all parties. If the case cancels or continues, fees are due per our
cancellation and continuance policy. Please make checks payable to JAMS, Inc. For Arbitration Cases, please contact your case manager for
due date, otherwise, payment is due upon receipt.
                                                           Click here to pay
                           Standard mail:                                                      Overnight mail:
                          P.O. Box 845402                                             18881 Von Karman Ave. Suite 350
                       Los Angeles, CA 90084                                                  Irvine, CA 92612

Printed on 3/5/2021 / 1425032706   - Rep# 12                                                                                      1 of 2
                   Case 1:13-cv-08916-WHP Document 328 Filed 03/22/21 Page 3 of 3


                                                                                                     Invoice Date
INVOICE                                                                                              2/26/2021

                                                                                                     Invoice Number
                                                                                                     5598954
                                                                                                         Total     Parties         Your
  Date / Time    Description                                            Hours         Rate/Hr.           Billed    Billed          Share

2/16/21         Hon. James C Francis IV                                   0.90         $500.00         $450.00        1          $450.00
                2/16/2021 - Call with OMAR, IMA, federal
                monitor re EV/QAs, asbestos, in-apartment
                work, etc.
2/16/21         Hon. James C Francis IV                                   1.25         $500.00         $625.00        1          $625.00
                2/16/2021 - Emails with IDA re billing,
                plaintiffs; Review bills of IDA, IMA,
                Ombudsperson; Draft letter to court re
                invoices
2/23/21         Hon. James C Francis IV                                   0.20         $500.00         $100.00        1          $100.00
                2/23/2021 - File letter with court re
                invoices & exhibits
2/23/21         Hon. James C Francis IV                                   1.20         $500.00         $600.00        1          $600.00
                2/23/2021 - Call with all parties, IMA, IDA,
                Ombudsperson re follow-up on Leak
                Standard Procedure

                                                                                         Fees                                  $3,550.00




                                                                                                            Fees               $3,550.00

                                                                                                  Invoice Total                $3,550.00




              Invoice total is based on the fee split agreed upon by all parties. If the case cancels or continues, fees are due per our
cancellation and continuance policy. Please make checks payable to JAMS, Inc. For Arbitration Cases, please contact your case manager for
due date, otherwise, payment is due upon receipt.
                                                           Click here to pay
                           Standard mail:                                                      Overnight mail:
                          P.O. Box 845402                                             18881 Von Karman Ave. Suite 350
                       Los Angeles, CA 90084                                                  Irvine, CA 92612

Printed on 3/5/2021 / 1425032706   - Rep# 12                                                                                     2 of 2
